DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Allowable Subject Matter
2. 	Claims 1-6, 9-10 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Tadokoro, et al. (JP 10-316844 as listed on the IDS dated 8/19/2020; English Machine Translation incorporated herewith) and Ding et al. (US Patent 8,716,378) as listed on the IDS dated 7/30/2019.

           Summary of Claim 1: 
An article formed using a polyester resin composition, the polyester resin composition comprising: 

(A) about 100 parts by weight of a polybutylene terephthalate (PBT) 5resin; 

(B) greater than or equal to about 0.01 parts by weight and less than about 0.1 parts by weight of a phenol-based antioxidant; 

(C) greater than or equal to about 0.01 parts by weight and less than about 0.1 parts by weight of a thioester-based antioxidant; 

 10(D) greater than or equal to about 0.01 parts by weight and less than 0.2 parts by weight of an ethylene acrylic acid-based copolymer; and 

(E) greater than or equal to about 0.01 parts by weight and less than 0.2 parts by weight of montan wax,

wherein the article exhibits a gas generation amount of less than or equal to about 100 ppm when fogging is evaluated at a temperature of 250°C for 3 hours.

 
Tadokoro et al. teach a thermoplastic composition for use in a molded product, a phenol based antioxidant in an amount of 0.01 to 0.5 parts by weight, a thioether-based antioxidant in an amount of 0.01 to 0.5 parts by weight, wherein the coal-based synthetic wax is particularly preferred to be montanic acid ester wax in an amount of 0.05 to 1 parts by weight [0025].
Tadokoro et al. do not teach or fairly suggest the claimed article using a polyester resin composition, wherein the composition comprises, in particular, (D) an ethylene acrylic acid based copolymer. Tadokoro et al. are further silent on the gas generation of the article.

Ding et al. teach an article molded from a polyester composition comprising from 40 to 60 wt% poly(butylene terephthalate), a stabilizer in an amount of preferably 0.05 wt% to 0.5 wt% (claim 1, col. 11 lines 57-60) wherein the stabilizer is selected from an antioxidant including thio esters and phenol antioxidants (col. 12 lines 4-16), an impact modifier selected from a (meth)acrylate rubber such as an ethylene-acrylic acid wherein the impact modifier is present in an amount of from 0 to 5 wt% (col. 10 lines 12 – 24 and lines 45-52), and further comprising conventional additives such as montan wax in the amount of 0.1 to 1 parts by weight (col. 13 lines 16- 18).
Ding et al. do not teach or fairly suggest the claimed article using a polyester resin composition, wherein the composition comprises, in particular, the claimed ranges for the polyester resin, the antioxidants, and the impact modifier. Ding et al. are further silent on the montan wax in a preferred embodiment and are further silent still on the gas generation of the article.
Applicant demonstrated that a composition containing the claimed ranges of (A), (B), (C), (D) and (E) result in an unexpected improvement in the gas generation amount (see the Instant Specification Tables 1 and 2 and the Supplemental comparative example in the Affidavit filed 10/7/2021).  

	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763